Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on December 14, 2021 have been received.
Claims 1-25 are pending in this application, claims 3-5 are withdrawn from further consideration (Also see Restriction/Election below), and claims 1, 2 and 6-25 are being examined to the extend they read on the elected species.

Restriction/Election:
Applicant’s election without traverse of the species of “at least 10%, 20%, 30% or … 53% of the subjects in the population exhibit stable disease” (as recited in claim 1) in the reply filed on 12/14/2021 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

In claim 2 the recitation “wherein at least 5%, 10%, 15%, 20% or 23% of the subjects in the population exhibit stable disease for at least four months as a result of administration of the Coenzyme Q10 to the subjects” fails to further limit the subject matter of claim 1 upon which it depends. 

Suggestion: delete “5%, 10%,”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hertz et al. (The Journal of International Medical Research, 2009, Vol. 37, p. 1961-1971).

Regarding claims 1 and 2, Hertz et al. disclose a method of treating pancreatic cancer in a population of subjects in need thereof, the method comprising administering to each subject of the 10 to cancer patients including patients having cancer of pancreas survived 76% longer … Case 5/patient 37 survived 25 months more than expected) (See for example, p. 1962, left-hand column “Treatments” - continued on right-hand column and Table 1, p. 1965 Table 5 patient numbers 34-37, p. 1966 right-hand column 2nd “Survival Times”, p. 1967 Figure 1 and its legend, and also Abstract).
It should be noted that applicant’s specification defines achieving stable disease (stability) when the disease is not worsening (see paragraph [0020] copied below).
“[0020] As used herein, the terms "treat," "treating" or "treatment" refer, preferably, to an action to obtain a beneficial or desired clinical result including, but not limited to, alleviation or amelioration of one or more signs or symptoms of a disease or condition (e.g., regression, partial or complete), diminishing the extent of disease, stability (i.e., not worsening, achieving stable disease) of the state of disease, amelioration or palliation of the disease state, diminishing rate of or time to progression, and remission (whether partial or total). ..”
	
	Based on the above definition and because Hertz et al. disclose the patients having cancer of pancreas treated accorind to the claimed method survived 76% longer, Hertz et al. therefore met the claimed % stability.
Regarding claim 13, Hertz et al. disclose the subject is a human (female and male patients having pancreatic cancer) (see for example, p. 1965 Table 5 patient numbers 34-37).
Regarding claim 14, Hertz et al. disclose the pancreatic cancer is metastatic (female patient having pancreatic cancer) (p. 1965 Table 5 patient number 37).
Regarding claim 15, Hertz et al. disclose each subject in the population has had at least one prior therapy for the pancreatic cancer (four patients have inoperable) (p. 1965 Table 5 patient No. 37).

Regarding claim 17, Hertz et al. disclose wherein each subject in the population has failed treatment for the pancreatic cancer with at least one prior therapy (patients having cancer of pancreas received palliative surgical intervention) (see for example, p. 1966 left-hand column last paragraph).
Regarding claim 18, Hertz et al. disclose wherein the composition comprising Coenzyme Q10 is administered with one or more additional agents (supplementing other antioxidants including vitamin C, etc.) (see for example, p. 1962, left-hand column “Treatments” - continued on right-hand column and Table 1).
Hertz et al. therefore anticipate the claimed method of treating pancreatic cancer.


Claims 1, 2 and 6-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Clinical Trials (Clinical trials.gov “BPM31510 Administered Intravenously with Gemcitabine in Advanced Pancreatic Cancer Patients”, First posted on January 2016, 9 pages of PDF) as evidenced by Narain et al. (Cancer Research, 2014, Vol. 74, Issue 19, Supplemental, Abstract 4321, 1 page).

Regarding claims 1 and 2, Clinical Trials disclose a method of treating pancreatic cancer in a population of subjects in need thereof, the method comprising administering to each subject of the population a composition comprising Coenzyme Q10, wherein at least 10%, 20%, 30%, 40%, 50% or 53% of the subjects in the population exhibit stable disease as a result of administration of the Coenzyme Q10 to the subjects, thereby treating the pancreatic cancer in the population of subjects and, and at least 5%, … of the subjects exhibit stable disease for at least 4 months as a result of administration (BPM31510 administered over 144-hours, two 72-hour 110mg/Kg doses, continuous intravenous (IV) infusion in combination with gemcitabine in advanced pancreatic cancer patients as 2nd / 3rd line therapy, … 49 
It should be noted that BPM31510 disclosed by Clinical Trials is a composition comprising Coenzyme Q10 (see Abstract of Narain et al.)
	Regarding the wherein clauses in claims 1 and 2 “wherein at least 10%, 20%, 30%, 40%, 50% or 53% of the subjects in the population exhibit stable disease as a result of administration of the Coenzyme Q10 to the subjects”, and “wherein at least 5%, 10%, 15%, 20% or 23% of the subjects in the population exhibit stable disease for at least four months as a result of administration of the Coenzyme Q10 to the subjects”, it should be noted that the wherein clauses are not given patentable weight because they simply express the intended result of the process step i.e., administration to each subjects of the population in need a composition comprising Coenzyme Q10, which is expressly disclosed by Clinical Trials (also see MPEP 2111.04 I.)
Regarding claim 6, Clinical Trials disclose wherein the composition comprising Coenzyme Q10 is formulated for intravenous administration (BPM31510 administered over 144-hours … continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description”, paragraph titled “Brief summary”).
Regarding claim 7, Clinical Trials disclose wherein the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion (BPM31510 administered … continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description” paragraph titled “Brief summary).
Regarding claim 8, Clinical Trials disclose wherein the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion for at least 24, 48, 72, 96, 120 or 144 hours (BPM31510 administered over 144-hours … continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description”, paragraphs titled “Brief summary “and “Detailed Description”).
Regarding claim 9, Clinical Trials disclose the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion for at least 144 hours (BPM31510 administered over 144-hours … continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description”, paragraphs 
Regarding claim 10, Clinical Trials disclose wherein the continuous intravenous infusion is administered to the subject for at least 30 days over a ten-week period (Cycle 1 of therapy is 6 weeks in duration with BPM31510 administered twice weekly on Tuesdays and Fridays for 6 weeks plus gemcitabine administered on Mondays, Days 21, 28 and 35) (see for example, p. 2 “Study Description”, paragraph titled “Detailed Description”).
Regarding claim 11, Clinical Trials disclose wherein the coenzyme Q10 is administered at a dose of at least 20, 30, 40, 50, 60, 70, 80, 90, 100 or 110 mg/kg/72 hours (BPM31510 administered over 144-hours (two 72-hour 110mg/Kg doses by continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description”, paragraph titled “Detailed Description”).
Regarding claim 12, Clinical Trials disclose wherein the coenzyme Q10 is administered at a dose of at least 110 mg/kg/72 hours (BPM31510 administered over 144-hours (two 72-hour 110mg/Kg doses by continuous intravenous (IV) infusion) (see for example, p. 2 “Study Description”, paragraph titled “Detailed Description”).
Regarding claim 13, Clinical Trials disclose the subject is a human (advanced pancreatic cancer patients) (see for example, p. 2 “Study Description”, paragraph titled “Brief summary”).
Regarding claim 14, Clinical Trials disclose the pancreatic cancer is metastatic (confirmed metastatic pancreatic adenocarcinoma) (see for example, p. 5 “Inclusion criteria” 1st bullet point).
Regarding claim 15, Clinical Trials disclose each subject in the population has had at least one prior therapy for the pancreatic cancer (patient undergone at least one prior … therapy/therapies) (see for example, p. 5 “Inclusion criteria” 2nd  bullet point).
	Regarding claim 16, Clinical Trials disclose wherein each subject in the population has had no more than 2 prior therapies for the pancreatic cancer (patient undergone at least one prior, but no more than 2 prior standard therapies) (see for example, p. 5 “Inclusion criteria” 2nd  bullet point).
nd  bullet point).
Regarding claims 18-22, Clinical Trials disclose wherein the composition comprising Coenzyme Q10 is administered with one or more additional agents, the additional agent is an anti-cancer agent, the additional agent is a chemotherapeutic agent, the chemotherapeutic agent is selected from the group consisting of cisplatin, gemcitabine (gemzar), …, and the chemotherapeutic agent is gemcitabine (BPM31510 administered .. continuous intravenous (IV) infusion in combination with gemcitabine in advanced pancreatic cancer patients as 2nd / 3rd line therapy) (see for example, p. 2 “Study Description”, paragraph titled “Detailed Description”).
Regarding claim 23, Clinical Trials disclose gemcitabine is administered intravenously at a dose of at least 1000 mg/m2 (gemicitabine IV … dose 1000 mg/m2) (see for example, p. 5 paragraph titled “Arms and Interventions” left-hand box/Arm).
Regarding claim 24, Clinical Trials disclose evaluating each of the subjects by RECIST criteria (overall respons erate is evaluated based on RECIST 1.1 criteria) (see for example, p. 4 1st paragraph).
Regarding claim 25, Clinical Trials disclose each of the subjects is an evaluable subject, it should be noted that applicant’s specification defines evaluable subject as a subject having pancreatic cancer that has received Coenzyme Q10 treatment by continuous intravenous infusion for at least 30 days over a ten week period, has received at least one dose of gemcitabine, and has had a RECIST 1.1 evaluation (see paragraph [0015] copied below).
[0015] As used herein the term "evaluable subject" refers to a subject having pancreatic cancer that has received Coenzyme Q10 treatment by continuous intravenous infusion for at least 30 days over a ten week period, has received at least one dose of gemcitabine, and has had a RECIST 1.1 evaluation. 

st paragraph).

Clinical Trials therefore anticipate the claimed method of treating pancreatic cancer.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 6-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narain et al. (US 2014/0302014 A1).
The applied reference has a common applicant and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


	Regarding the wherein clauses in claims 1 and 2 “wherein at least 10%, 20%, 30%, 40%, 50% or 53% of the subjects in the population exhibit stable disease as a result of administration of the Coenzyme Q10 to the subjects”, and “wherein at least 5%, 10%, 15%, 20% or 23% of the subjects in the population exhibit stable disease for at least four months as a result of administration of the Coenzyme Q10 to the subjects”, it should be noted that the wherein clauses are not given patentable weight because they simply express the intended result of the process step i.e., administration to each subjects of the population in need a composition comprising Coenzyme Q10, which as explained above is expressly disclosed by Narain et al. (also see MPEP 2111.04 I.)
Regarding claims 6 and 7, Narain et al. disclose the composition comprising Coenzyme Q10 is formulated for intravenous administration and the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion (continuous intravenous (IV) infusion) (see for example, paragraphs [0115]- [0116] and [0189]).
Regarding claim 8, Narain et al.  disclose wherein the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion for at least 24, 48, 72, 96, 120 or 144 hours (CoQ10 is administered for 1, 3 or 3 weeks by continuous intravenous infusion) (see for example, paragraph [0093]).
Regarding claim 9, Narain et al. disclose wherein the composition comprising Coenzyme Q10 is administered by continuous intravenous infusion for at least 144 hours (CoQ10 is administered for 11, 2, or 3 weeks continuous intravenous (IV) infusion) (see for example, paragraph [0093]).

Regarding claim 11, Narain et al. disclose wherein the coenzyme Q10 is administered at a dose of at least 20, 30, 40, 50, 60, 70, 80, 90, 100 or 110 mg/kg/72 hours (CoQ10 is administered at 200 mg/Kg doses for sixty days) (see for example, paragraph [0109]).
Regarding claim 12, Narain et al. disclose wherein the coenzyme Q10 is administered at a dose of at least 110 mg/kg/72 hours (CoQ10 is administered 150 mg/kg/dose) (see for example, paragraph [0093]).
Regarding claim 13, Narain et al. disclose the subject is a human (human) (see for example, paragraph [0165]).
Regarding claim 14, Narain et al. disclose the pancreatic cancer is metastatic (CoQ10 therapy to treat metastatic cancers) (see for example, paragraph [0298] and Example 8 paragraphs [0362]- [0363]).
Regarding claim 15, Narain et al. disclose each subject in the population has had at least one prior therapy for the pancreatic cancer (subject undergone prior treatments) (see for example, paragraphs [0253]- [0254]).
	Regarding claim 16, Narain et al. disclose wherein each subject in the population has had no more than 2 prior therapies for the pancreatic cancer (following surgical intervention) (see for example, paragraph [0297]).
Regarding claim 17, Narain et al. disclose wherein each subject in the population has failed treatment for the pancreatic cancer with at least one prior therapy (following surgical intervention) (see for example, paragraph [0297]).
Regarding claims 18-22, Narain et al. disclose wherein the composition comprising Coenzyme Q10 is administered with one or more additional agents, the additional agent is an anti-cancer agent, the 
Regarding claim 23, Narain et al. disclose gemcitabine is administered intravenously at a dose of at least 1000 mg/m2 (gemcitabine IV … dose 1000 mg/m2) (see for example, paragraph [0179]).
Regarding claim 24, Narain et al. disclose evaluating each of the subjects by RECIST criteria (overall response rate is evaluated based on RECIST 1.1 criteria) (see for example, paragraphs [0012], [0130] and [0135]).
Regarding claim 25, Narain et al. disclose each of the subjects is an evaluable subject, it should be noted that applicant’s specification defines evaluable subject as a subject having pancreatic cancer that has received Coenzyme Q10 treatment by continuous intravenous infusion for at least 30 days over a ten week period, has received at least one dose of gemcitabine, and has had a RECIST 1.1 evaluation (see paragraph [0015] copied below).
[0015] As used herein the term "evaluable subject" refers to a subject having pancreatic cancer that has received Coenzyme Q10 treatment by continuous intravenous infusion for at least 30 days over a ten week period, has received at least one dose of gemcitabine, and has had a RECIST 1.1 evaluation. 

Narain et al. disclose each subject is an evaluable subject, i.e., subject having pancreatic cancer that has received Coenzyme Q10 treatment by continuous intravenous infusion for at least 30 days over a ten week period, has received at least one dose of gemcitabine, and has had a RECIST 1.1 evaluation (see for example, paragraph [0108], and paragraphs [0012], [0130] and [0135]).

Narain et al. therefore anticipate the claimed method of treating pancreatic cancer.

Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651